STATE OF VERMONT
   SUPERIOR COURT                                              ENVIRONMENTAL DIVISION


             In re: Lee NOV Appeal                                 No. 17-3-15 Vtec
************************************************       ******************************************

        Town of New Haven v. Lee                                   No. 61-5-15 Vtec


                                     DECISION ON THE MERITS

         In 1995, Michael Lee purchased an already-developed commercial property on U.S.
  Route 7 in the Town of New Haven after the prior business owner had died and his mortgage
  holder had foreclosed on the property. Over the following years, Mr. Lee created and expanded
  his business on this property into what is now known as “New Haven Power Equipment.”
         Over his years of ownership, Mr. Lee had large amounts of earthen fill brought onto his
  property. Much of the fill was delivered to the property without benefit of a zoning permit. He
  also created an elevated display area near the highway in front of his property, brought up to
  twenty-four storage trailers onto his property, and expanded its parking lot. Most of this work
  too was done without the benefit of a zoning permit.
         After discussions that continued over many months, the Town of New Haven Zoning
  Administrator (“Zoning Administrator”) served Mr. Hill with a notice of alleged zoning violations,
  which Mr. Hill timely appealed to the Town of New Haven Development Review Board (“DRB”).
  When the DRB decided to uphold the NOV issued to Mr. Hill, he filed a timely appeal with this
  Court. That appeal became the subject of Docket No. 17-3-15 Vtec.
         The Town of New Haven also filed an action in this Court to enforce this notice of alleged
  zoning violations; that enforcement action became the subject of Docket No. 61-5-15 Vtec.
         Mr. Lee is represented in these two coordinated proceedings by Attorney Ebenezer
  Punderson. Attorney Cindy Ellen Hill represents the Town.
         The trial of these coordinated proceedings was completed in two days (May 3–4, 2016).
  After the trial, the parties were afforded an opportunity to file proposed Findings of Fact and




                                                 -1-
Conclusions of Law. Their post-trial filings were completed on June 20, 2016 and this matter was
thereafter placed under advisement before the Court.
       Prior to the trial, the Court conducted a site visit of the subject property. While the
observations and statements made during the site visit were not received as evidence, the site
visit provided helpful context for the evidence that was presented at trial.
       Based upon the evidence presented, the Court renders the following Findings of Fact,
Conclusions of Law, and the Judgment Order that accompanies this Merits Decision.

                                             Findings of Fact
1.     Michael Lee (hereinafter “Respondent” or “Mr. Lee”) is the owner of a commercially-
developed property at 3065 Ethan Allen Highway (a/k/a Vermont Route 7) (“the Subject
Property” or “the Property”) in the Town of New Haven, Vermont.
2.     Respondent first acquired the Subject Property in 1995. At the time of his purchase, the
Subject Property contained a large commercial building and parking area.
3.     The Subject Property is located mostly in the Highway/Commercial Zoning District (“HC
District”) in the Town of New Haven (“Town”). A back corner of the lot is situated in the Industrial
Zoning District. The Property also borders the Rural Agricultural Zoning District (“RA District”);
Vermont Route 7forms the common boundary between the RA district and HC district.
4.     The prior owner of the Property, a Mr. Thomas Dwyer, had used the Property to operate
his office equipment retail store and salvage operation.
5.     After Mr. Dwyer passed away, his estate lost title to the Property through a mortgage
foreclosure. Respondent thereafter purchased the Property from the foreclosing party.
6.     When Respondent purchased the Property, it already had some site improvements. The
condition of the Property during Mr. Dwyer’s ownership was accurately depicted at trial through
testimony that referenced a photo admitted at trial as Respondent’s Exhibit 1.
7.     David J. Wetmore, who since December, 2010 has served as the Town of New Haven
Zoning Administrator (“Zoning Administrator”), provided credible testimony at trial concerning
the zoning permits issued to Respondent and his predecessor, Mr. Dwyer. His summary of those
permits was admitted at trial as Exhibit A, pages 1 through 3.
8.     Exhibit A represents the entirety of the Zoning Administrator’s file concerning the Subject
Property. The first three pages are a summary of the file contents prepared by the Zoning


                                                -2-
Administrator, with the subsequent pages in Exhibit A marked with Bates Stamp numbers for
each page. The Zoning Administrator’s three-page index includes reference to the Bates Stamp
pages for the indexed file items.
9.     At the time of Respondent’s purchase of the Property, the rear of the lot contained
varying slopes, including some steep slopes, behind the existing building that faced Route 7.
There were no trailers stored or located on the Property at the time of his purchase. See
Respondent’s Ex. 1.
10.    At some unspecified period prior to when Respondent purchased the Subject Property,
large amounts of top soil and other earthen materials may have been removed from the Property
for use at other locations.
11.    Respondent began making improvements to the Property immediately after his purchase.
On November 21, 1995, a prior Zoning Administrator issued a zoning permit that authorized
Respondent to construct and use a large addition to the existing barn. Respondent represented
that the proposed addition would be used for “storage and repair.” Ex. A, Bates Stamp Page 9.
12.    On January 26, 2000, Respondent was issued another zoning permit that authorized him
to construct and use another addition to the southwest section of his barn for a “parts room.”
See Ex. A, Bates Stamp page 12.
13.    A separate zoning permit was issued to Respondent on April 19, 1999. This permit
authorized Respondent and his agents to bring fill onto the Subject Property. See Ex. A, Bates
Stamp page 11.
14.    On November 6, 2003, Respondent appeared before the Town of New Haven Planning
Commission (“Planning Commission”), advising that he wished to expand his business to include
the sale of small sheds to store lawn mowers, tools, and other equipment on the customers’ own
property. Respondent advised that he did not believe that this expansion or “change” in the
business use of his property required another permit or approval, and the Planning Commission
agreed, concluding that he did not need the Commission’s approval for his planned business use
expansion. See Ex. A, Bates Stamp page 15–16.
15.    Respondent did not receive and act upon any other permits or zoning authorizations
concerning the Subject Property.




                                             -3-
16.    During the time period that the permits itemized above were issued, the zoning
regulations then in effect provided that “all activities authorized by [a permit’s] issuance shall be
completed within two years of its date of issue, or the Zoning Permit shall become null and void
and reapplication to complete any activities shall be required.” Section 319 of the Town of New
Haven Municipal Development Plan and Zoning Regulations, effective March 6, 1990 to June 27,
2006 (“1990 Zoning Regulations”), a copy of which was admitted at trial as Exhibit E.
17.    Thus, Respondent was entitled under his 1999 permit to bring clean fill onto his property
during the time period spanning April 19, 1999 up to April 20, 2001.
18.    Respondent continued to bring fill onto his property after April 20, 2001. Town officials
estimated that after that date, Respondent brought in excess of 10,000 cubic yards of fill per year
onto his property during the ensuing twelve years. In fact, based upon other trial testimony,
including testimony offered by Respondent, the actual total amount of fill brought onto
Respondent’s Property after his 1999 permit had expired (i.e., on and after April 20, 2001) likely
exceeded 200,000 to 300,000 cubic yards.
19.    Some of the fill has settled, become stabilized, and is now overgrown with grass and other
vegetation. The slope of the fill material is uneven in many places, including in places where the
slope exceeds a 1:2 (vertical to horizontal span) ratio. Steep slopes can become unstable,
particularly during heavy rains and stormwater runoff.
20.    Particularly along Respondent’s southerly boundary line, the fill placed on the Property
slopes steeply towards the neighboring property, causing runoff from heavy rains and
stormwater runoff. The slope in this area greatly exceeds a 1:2 ratio.
21.    Respondent’s predecessor would often display items for sale on the front lawn of the
Property, near Vermont Route 7. Respondent continued this practice, albeit with his power
equipment, from the beginning of his ownership of the Property.
22.    Sometime between 2009 and 2011, Respondent built this display area up with fill and
gravel, thereby elevating the display area. Respondent has used this elevated area to display
items for sale at his New Haven Equipment business. Compare Ex. A, Bates Stamp pages 104
through 106.




                                                 -4-
23.      This fill increased the height of the elevated display area by about three and one half feet.
The earthen fill and gravel on the display area has not been stabilized with seed or mulch; it
continues to consist of an exposed area of gravel.
24.      All the fill that Respondent placed on the front display area is within the applicable front
yard setback from the center line of the Route 7 highway.
25.      In an effort to cure various zoning violations alleged by the Zoning Administrator,
Respondent filed a new site plan approval application in 2014. A copy of the 2014 site plan,
prepared by Jason Barnard Consulting, LLC, was admitted at trial as Exhibit H. That site plan
depicts an elevated display area. However, Respondent later withdrew that site plan application
when the Planning Commission informed him that it could not approve his site plan, since it
depicted an elevated display area within the front yard setback from Vermont Route 7.
26.      Respondent never sought or obtained a zoning permit for placing the fill material on his
property that elevated this front display area.
27.      Sometime in 2010, Respondent caused his parking area to be enlarged, expanded and
realigned. Some of the gravel and fill that he scraped from the existing parking lot was used to
elevate the front yard display area. He failed to apply for or receive a zoning permit authorizing
any of this work.
28.      Respondent’s parking lot work was in response to the drainage problems on the existing
parking area, which sloped towards his building. He also expanded and realigned the parking
area after installing cement bases for light poles he wished to install. Respondent installed the
cement bases, but not the light poles. He did not apply for or receive a zoning permit for this
work, either.
29.      Sometime on or after the year 2000, Respondent began to bring box trailers1 onto his
Property, principally to use as storage structures for power equipment and other materials from
his business. He did not receive a zoning permit authorizing the use of these box trailers for
storage on the Subject Property.



         1
          We use the term box trailers here to denote the large, approximately forty-foot long trailers that are often
connected to large tractor trucks, so that they may be transported on highways. None of the box trailers located on
Respondent’s Property are connected to tractor trucks, except for when they were brought onto Respondent’s
Property or relocated within the Property.


                                                         -5-
30.     On November 19, 2006, respondent received site plan approval for the construction of
two additional warehouses on his Property. The site plan approval included three conditions
requiring that: (1) all necessary state permits be approved; (2) outside lighting be in conformance
with Regulations § 440;2 and (3) landscape screening be planted by a certain date, and to certain
specifications. See Ex.t A, Bates Stamp page 22.
31.     At the time of Respondent’s 2006 application, his site plan did not include any depiction
of the storage trailers, the elevated display area, or the enlarged parking area.
32.     Although Respondent began certain site preparation work, he never constructed the two
proposed warehouses on his Property that were authorized by the 2006 site plan approval.
33.     By July 2003, Respondent had as many as nine box trailers on his Property that were being
used for business storage purposes. See Google Earth shot, admitted at trial as Ex. A, Bates Stamp
pages 93–95.
34.     Through the following years, Respondent brought additional box trailers onto his
Property to use for storage. For example, by 2006, Respondent had installed as many as eleven
box trailers for storage use, as evidenced by trial testimony and a Google Earth shot, admitted at
trial as Exhibit A, Bates Stamp page 99.
35.     By 2008, the number of box trailers being used for storage on Respondent’s Property had
increased to eighteen. See Google Earth shot, admitted at trial as Ex. A, Bates Stamp pages 93–
95.
36.     By 2012, Respondent had a total of twenty-four box trailers located on his property and
being used for storage of business supplies. See Google Earth shot, admitted at trial as Ex. A,
Bates Stamp pages 108.
37.     An aerial photo of Respondent’s Property, taken in 2013, was admitted at trial as
Exhibit 8. This photo accurately depicts the enlargement of Respondent’s parking area, the status
of the fill and uneven slopes to the soils, and the elevated and improved display area on the front
of this property.



        2
           At the time of Respondent’s 2006 site plan application, the zoning regulations had been amended; a copy
of the zoning regulations then in effect, running from June 27, 2006 through May 29, 2007 (“2006 Regulations”) was
admitted at trial as Exhibit D. A copy of the zoning regulations subsequently amended, effective from May 29, 2007
through August 21, 2012 (“2007 Regulations”) was admitted at trial as Exhibit C.


                                                       -6-
38.    Respondent has secured some of the box trailers to the ground by mounding dirt around
them, including in the rear of the trailers, so that the ground is roughly level with the trailers’
loading doors. Most of the trailers are surrounded by dirt or disabled in such a way as to not be
road-worthy or readily moved.
39.    At no time during his ownership of the Property has Respondent applied for or received
a zoning permit or other approval that authorizes him to permanently locate the box trailers on
his Property or to use them for business storage.
40.    Respondent has amassed a large collection of used lawn mowers, lawn tractors, and other
power equipment, much of which is in varying states of disrepair. Most of this used equipment
is stored inside the box trailers on the Subject Property. However, there is a considerable number
of used parts, pieces of power equipment, and items of little discernable value stored outside in
several locations along or near the main barn and various trailers. Much of these materials that
are stored outside are unprotected from the elements and are not operable.
41.    Respondent has not applied for or received a zoning permit that authorizes him to
operate a junk yard or to store used power equipment and parts outside or within the views from
roadways and neighboring properties.
42.    The Zoning Administrator initiated several communications and conversations with
Respondent, all in an effort to convince Respondent that there were zoning violations on his
Property, and to assist him in curing those violations.
43.    On January 27, 2011, the Zoning Administrator wrote to Mr. Lee as a follow up to
conversations they previously had concerning the alleged zoning violations on the Subject
Property; a copy of that letter was admitted at trial as Exhibit A, Bates Stamp pages 37–39. By
this letter, the Zoning Administrator identified his concerns about Mr. Lee’s continuing
placement of fill on his property without the benefit of site plan approval or a zoning permit, both
in the rear of the Subject Property and to elevate the display area in the front of the Property.
44.    Following some further discussions, the Zoning Administrator again wrote to Mr. Lee on
February 24, 2011. A copy of this correspondence was admitted at trial as Exhibit A, Bates Stamp
pages 40–49. By this correspondence, the Zoning Administrator confirmed his assessment that
the then-existing zoning regulations, the 2007 Regulations, as well as the applicable prior




                                                -7-
regulations, required that an improved commercial display area in Respondent’s front yard area
must respect a 200-foot setback from Vermont Route 7.
45.      The Zoning Administrator’s efforts at convincing Mr. Lee to cure the alleged zoning
violations did not prove successful. The Administrator attempted one further effort by sending
an additional letter to Mr. Lee, which the Administrator described as a “cease and desist letter,”
dated July 30, 2013.3 A copy of this letter was admitted at trial as Exhibit A, Bates Stamp pages
72–76. In this letter, the Administrator provided an historical summary of the permits applied
for and received concerning the Property (both by Respondent and his predecessor, Mr. Dwyer),
and a summary of the land development that the Administrator believed Respondent had caused
on his Property that constituted zoning violations.
46.      At Respondent’s request, the Zoning Administrator thereafter sought advice from the
Planning Commission on an interpretation of the current zoning regulations4 as they pertained
to front yard setback in the HC District. The Planning Commission discussed the applicability of
exterior display areas and the required front yard setback at their October 9, 2013 meeting; that
discussion concluded with the Planning Commission advising that it concurred with the Zoning
Administrator’s interpretation of the 2012 Regulations and his determination that Mr. Lee’s
development and use constituted a zoning violation.
47.      On November 5, 2013, the Zoning Administrator issued a “Notice of [Alleged] Zoning
Violation” (“2013 NOV”) to Mr. Lee. Mr. Lee was served by certified mail, return receipt, on
November 20, 2013. See Ex. A, Bates Stamp pages 84–88. In the 2013 NOV, the Zoning
Administrator identified the following alleged zoning violations, listed collectively under the
heading “Violation #1: Article II, section 240 – Application of Regulations”:
      1. Excessive amounts of fill have been placed on your property, greatly exceeding 50
         cubic yards, pursuant to [2012 Regulations] section 525.
      2. The slope along your southern boundary exceeds the one-to-two ratio permitted
         pursuant to section 560.
      3. Constructed an elevated equipment display area within the front yard setback.



         3
            The Zoning Administrator credibly testified at trial that he always first tries to resolve alleged zoning
violations with the property owner, and always sends a “cease and desist letter” prior to issuing a notice of violation.
         4
           The then-existing zoning regulations came into effect on August 21, 2012 and remained in effect through
the date of trial. A copy of those regulations were admitted at trial as Exhibit B (“2012 Regulations.”).


                                                          -8-
      4. Changed your parking area.
      5. Use of a portion of the property for a junkyard.
      6. The storage/use of 20+ trailers on the property.5
48.      In addition to the six alleged zoning violations listed under “Violation #1”, the 2013 NOV
also alleged two further general zoning violations:
         “Violation #2: Article III, section 312 – Zoning Permit” alleges that the listed
         activities constituted “land development” that required a zoning permit and that
         Respondent had failed to apply for or receive the necessary permit; and
         “Violation #3: Article III, section 250 – Site Plan Approval” alleges that
         Respondent’s commercial use of the lands that he improved on his Property
         required site plan approval under 2012 Regulations § 350 and Article 10, and that
         he had neither applied for nor received that approval.6

49.      A lot of fill was brought onto Respondent’s Property in 2013; the Zoning Administrator
credibly estimated that the fill brought onto the Property in 2013 alone could have totaled 30,000
cubic yards. However, Respondent ceased bringing more fill onto his property once he was
served with the 2013 NOV.
50.      Respondent timely appealed the 2013 NOV to the DRB. The first hearing on Respondent’s
appeal was held on January 20, 2014, with an additional seven adjournments through the
following year; the final DRB hearing on Respondent’s appeal was held on January 5, 2015. The
DRB then issued a written decision dated February 11, 2015, upholding all the zoning violations
included in the 2013 NOV, with the exception of Violation #1, subsection 5; the DRB determined
that Respondent’s activities did not constitute a junkyard.
51.      Respondent thereafter filed a timely appeal of the adverse DRB determinations to this
Court.
52.      To date, Respondent has not filed applications for zoning permits or site plan approval for
the land development he commenced on his Property from 2003 to the present.




         5
             Exhibit A, Bates Stamp page 84.
         6
            Within Article 10 of the 2012 Regulations, § 1005 governs the HC District. In particular, § 1005(C) provides
that “[s]ite plan approval as described in Sections 350, 351 and 352 of these regulations shall be required for all uses
in the HC District, except for one-family and two-family dwellings.”




                                                          -9-
53.      As of the date of trial, Respondent has not removed the fill or storage trailers that he
previously brought onto his Property.

                                                   Conclusions of Law
         These two coordinated proceedings present overlapping factual and legal issues for the
Court’s consideration. Because the Town’s enforcement proceeding is dependent upon the
viability of the 2013 NOV, we first address the legal issues raised in Respondent’s NOV appeal.7

I.       NOV Appeal (Docket No. 17-3-15 Vtec)
         In his NOV appeal, Mr. Lee presents legal issues in a thirteen-point Statement of
Questions, each of which challenge the legality of one or more of the zoning violations alleged in
the 2013 NOV. Therefore, we address the alleged zoning violations in the order in which they
are presented in the 2013 NOV and note each of the legal issues from Respondent’s Statement
of Questions that are resolved by the subsections below.

      a.) Zoning Violation #1: Development in Violation of 2012 Regulations § 240.

         1. Excessive fill brought on to property.
         The credible evidence, mostly undisputed, is that Respondent began bringing fill onto his
Property a short time after he purchased it in 1995. In fact, the undisputed evidence was that he
began bringing fill onto his Property even before he received a permit in 1999 that authorized
him to bring in the fill. While those pre-permit activities may have constituted zoning violations,
the 2013 NOV does not charge him with that transgression.
         Rather, the parties’ dispute comes into focus on a decisive legal point: whether
Respondent’s 1999 zoning permit authorized him to receive and disburse fill on his Property after
that 1999 permit expired. For the reasons stated below, we answer that legal question in the
negative.
         Under the then-existing zoning regulations, the 1990 Regulations, the land development
authorized by a zoning permit “shall be completed within two years of [the permit’s] date of
issue, or the Zoning Permit shall become null and void and reapplication to complete any


         7
           Since the Town did not file a cross appeal to challenge the DRB’s decision to not uphold the allegation in
the 2013 NOV that Respondent was operating a junkyard on his property, that determination is final and we do not
review it here. See 24 V.S.A § 4472(d).


                                                        -10-
activities shall be required.” 1990 Regulations § 319. Since the definition of “land development”
in the then-existing Regulations included “the construction, reconstruction, conversion,
structural alteration, relocation or enlargement of any building or other structure, or of any
mining, excavation or land-fill, and any change in the use of any . . . land,”8 we conclude that the
actions taken by Respondent to bring fill onto his Property to even out the side and rear portion
of his land was “land development” under the 1990 Regulations.
          In fact, the definitions for “development” and “land development” in all subsequent
zoning regulations contained near identical explanations for the phrases.           Compare 2006
Regulations § 130; 2007 Regulations § 130; and 2012 Regulations § 130. Thus, we conclude that
Respondent’s activities for bringing fill onto his Property and distributing it there for the nearly
twelve years between the time his 1999 Permit expired and the 2013 NOV was issued constituted
repeated zoning violations, since he had neither a zoning permit nor site plan approval
authorizing his commercial development activities during that time period.
          In Question 1 of his Statement of Questions, Respondent asserts that “the doctrine of
equitable estoppel bar[s] the Town” from prosecuting Mr. Lee, since he was advised “by zoning
officials that he did not have to renew his 1999 permit allowing him to ‘fill [the] back [of the] lot
to level.’” Appellant’s Statement of Questions, filed March 30, 2015, at 1. For the reasons
detailed below, we decline to adopt the rationale from Respondent’s Question 1.
          “The doctrine of equitable estoppel precludes a party from asserting rights which
otherwise may have existed as against another party who has in good faith changed his position
in reliance upon earlier representations.” My Sister’s Place v. City of Burlington, 139 Vt. 602, 609
(1981). The doctrine of equitable estoppel obligates the party seeking relief under the doctrine
to satisfy four elements of proof: (1) the party to be estopped must know the true facts; (2) the
party to be estopped must intend that his conduct shall be acted upon by the party seeking
estoppel; (3) the party asserting estoppel must be ignorant of the true facts; and (4) the party
asserting estoppel must rely to his detriment on the estopped party’s representations. In re Lyon,
2005 VT 63, ¶ 17, 178 Vt. 232 (citing Wesco, Inc. v. City of Montpelier, 169 Vt. 520, 524 (1999)).
In addition, when, such as in this case, a party is seeking the relief afforded under the doctrine of



8
    1990 Regulations § 130.


                                                -11-
equitable estoppel against a governmental entity, they assume the duty to prove a fifth element:
that the “injustice that would result from denying the estoppel outweighs the negative impact
on public policy that would result from applying estoppel.” In re Griffin, 2006 VT 75, ¶ 18, 180
Vt. 589 (mem.) (citing Lakeside Equipment Corp. v. Town of Chester, 2004 VT 84, ¶ 8, 177 Vt. 619
(mem.)). Because of the heavy burden imposed by this fifth element, the Supreme Court in both
Griffin and Lakeside opined that equitable estoppel claims against government entities are only
applied in “rare instances.” Id.
         We decline to analyze these five elements in this case, however, because we find no
credible evidence to support the basic premise upon which Respondent bases his equitable
estoppel claim. At trial, Respondent presented no credible evidence that “zoning officials” from
the Town assured Respondent that he could continue his fill activities after his permit expired.
In fact, the Town called as a witness the former Zoning Administrator, now retired and living out
of state. This gentleman offered no supportive testimony for Respondent’s claim.9 Respondent
was evasive, at best, during his brief testimony on this point.
         For these reasons, we conclude that Respondent has failed to present any credible
evidence to support his claim of equitable estoppel. We therefore conclude that the credible
facts presented support the claim outlined in the 2013 NOV that Respondent brought fill onto his
Property, specifically during the period running from April 21, 2001 through November 5, 2013,
all in violation of the then-existing zoning regulations. The total fill brought onto Respondent’s
Property during this time period exceeded several hundred thousand cubic yards. We therefore
also conclude that this zoning violation was substantial.

         2. Fill slope exceeds the one-to-two ratio permitted pursuant to section 560.
         Respondent’s Question 2 asks whether the earthen slopes near and at Respondent’s
southern boundary are steeper than the maximum slope steepness allowed by the zoning bylaws.
We answer Question 2 in the affirmative.




         9
             In fact, this former Zoning Administrator, a Mr. Christian Messerle, testified that Mr. Lee “often started
projects before getting a permit.” Mr. Messerle further advised that in regards to Mr. Lee’s post-April 21, 2002 fill
activities, he advised Mr. Lee “to stop the work and get a permit.” Other trial testimony proved that Mr. Lee chose
not to follow Mr. Messerle’s advice.


                                                         -12-
       Because the NOV was issued in 2013, we must determine whether the slope was in
violation of the 2012 Regulations, which were in effect at that time. Pursuant to 2012 Regulations
§ 560, “[n]o grading, cutting, or filling shall be carried out in any district which leaves the slope
in excess of one to two.” (emphasis added).
       We specifically find that the credible evidence shows that the slope of the embankment
along the southern boundary of Mr. Lee’s Property is in excess of the one-to-two ratio limitation
in 2012 Regulations § 560. Mr. Lee for the most part did not contradict this evidence at trial. We
further conclude that this slope is the result of Respondent bringing in excess of 200,000 cubic
yards of fill onto his Property and depositing that fill in a haphazard manner, including at slopes
on and near his southern boundary steeper than a one-to-two ratio. Because the slope is in
excess of the one-to-two ratio, and because the slope was left in that state as the result of filling,
we conclude that Respondent is in violation of 2012 Regulations § 560.
       Respondent’s Question 3 asks whether the excessively steep southern slope is a pre-
existing, nonconforming use because the fill was placed there before the 2012 Regulations went
into effect. We answer this question in the negative.
       A nonconforming use is defined as a “use of land that does not conform to the present
bylaws but did conform to all applicable laws, ordinances, and regulations prior to the enactment
of the present bylaws, including a use improperly authorized as a result of error by the
administrative officer.” 24 V.S.A. § 4303(15); see also 2012 regulations § 130.
       Here, the language in 2012 Regulations § 560 specifying slope requirements is identical
to the language in §560 of the 1990 Regulations, 2006 Regulations, and 2007 Regulations.
Because at all times during Mr. Lee’s ownership of the Property the zoning regulations prohibited
creating a slope in excess of the one-to-two ratio, such a slope never conformed to prior
regulations, and therefore cannot be a nonconforming use. In addition, each set of regulations,
at § 525, required a permit to bring more than 50 cubic yards of fill onto a property. Because Mr.
Lee deposited over 200,000 cubic yards of fill on his property from 2002 through November 2013
without a permit to do so, his fill work during those years also cannot be regarded as a pre-
existing, nonconforming use.




                                                 -13-
       3. Constructed an Elevated Equipment Display Area.
       The Town alleges that the display area violates the applicable regulations in two ways: (1)
it is a land development for a commercial use that was constructed without first receiving site
plan approval or a zoning permit; and (2) it is a land development located within the applicable
front-yard setback.
       The Town alleges that, sometime in 2010, Respondent improved the display area by
increasing its height by approximately three and a half feet by placing a considerable volume of
gravel and other earthen fill onto the display area. We find that the credible evidence presented
at trial supports the finding that between 2009 and 2011 the display area was built up with
earthen material, fill, and gravel, thereby elevating the display area.
       In Question 4, Respondent asks whether his elevated display area “constitute[s] a
‘structure’ within the meaning of the Town’s zoning bylaws.” We do not regard this Question as
germane to the legal issues presented by the 2013 NOV. None of the Town’s allegations on this
point are premised upon the elevated display area being defined as a “structure,” which the
applicable regulation defines as “[a]nything constructed, erected or placed on property, the use
of which requires location on the ground, or attachment to something located on the ground.”
2012 Regulations § 130. While we consider this definition clear and likely applicable to the
elevated display area, we decline to answer Respondent’s Question 4, since that Question is not
germane to the legal issues presented by the 2013 NOV.
       By his Question 5, Respondent asks whether “the creation of the elevated display area
[constitutes] ‘land development’ as defined in the Town zoning bylaws?” As discussed above, we
conclude that the elevated display area is “land development” as defined in the applicable zoning
regulations. See § 130 of 2007 and 2012 Regulations (defining “land development” as, among
other things, “excavation or land-fill, and any change in the use of any building or other structure
or land, or extension of use of land”). Because the improvement of the elevated display area is
“land development,” we answer Respondent’s Question 5 in the affirmative.
       We also conclude that the elevated display area is a “land development” that was done
without site plan approval or a zoning permit. The display area therefore violates § 312 of the
2007 and 2012 Regulations (requiring a permit be obtained before a land development may
commence), § 1005(C) of the 2007 and 2012 Regulations (requiring site plan approval for all uses


                                                -14-
in the HC district) and § 240 of the 2007 and 2012 Regulations (requiring that all land
developments conform with the Regulations).
       The elevated display area was built between 2009 and 2011, when the 2007 Regulations
were in effect. All relevant sections of the Regulations that lead us to conclude the display area
violates those Regulations—§§ 130, 312, 1005(C), and 240—are the same in the 2007 and 2012
Regulations. The construction of the elevated display area was therefore in violation of the 2007
Regulations when it was built, and the 2012 Regulations when the NOV was issued. Because the
elevated display area never complied with the applicable regulations, it does not predate Town
zoning regulations and cannot be considered a pre-existing, nonconforming structure (or
nonconforming use). We therefore answer Question 6 in the negative.
       By his Question 7, Respondent asks whether “the elevated display area [has] been in
existence for over 15 years such that the Town is estopped pursuant to 24 V.S.A. §4454(a) from
bringing an enforcement action to remove the elevated display area?” Because the elevated
display area was built between 2009 and 2011, it was not in existence for over 15 years prior to
the 2013 NOV. We therefore also answer Question 7 in the negative.
       For similar reasons, we answer Respondent’s Question 8 in the affirmative: his continued
display of equipment for sale within the front yard setback is a zoning violation, since he has
chosen to do so on top of an elevated display area that he constructed without the necessary
zoning approvals. The mere fact that he had previously displayed equipment on a non-elevated
area in the previous years does not make his use of an unpermitted elevated display area any
less a zoning violation.
       We also agree that the location of the elevated display area in the setback area violates
the 2012 Regulations. As explained in the Zoning Administrator’s reply letter to Mr. Lee of
September 12, 2013 (Exhibit A, Bates Stamp pages 79–80), the then-existing zoning regulations
require that all land development respect the applicable front- and side-yard setbacks. 2012
Regulations § 540. In Respondent’s case, his front yard setback is measured from the center line
of Vermont Route 7 and covers the first 100 feet of his front yard. Id.; see also 2012 Regulations
§ 1005-A (“All non-residential conditional uses shall have a minimum 100-foot setback from the
Rural Agricultural districts sections 1001, 1002, and 1003.”) (Emphasis in original). Respondent’s
commercial uses of his property are permitted as a conditional use, subject to Planning


                                               -15-
Commission approval. 2012 Regulations § 1005(B)(4). Given that Respondent’s elevated display
area is within 100 feet of the center line of Vermont Route 7, which was identified at trial as the
common boundary between the HC and RA Zoning Districts, we conclude that Respondent
constructed his elevated display area in violation of 2012 Regulations § 240 (“no land
development shall occur unless in conformity with the regulations herein specified for the district
in which it is located.”).

        4. Changes to Parking Area.
        Mr. Lee does not dispute that he regraded and expanded his parking lot over the last
twelve years. In fact, he offered explanations during his trial testimony for why he did this work,
explaining that his parking lot was often wet and sloping slightly towards his building. While this
explanation is understandable, he has failed to explain why he completed this work without first
applying for and receiving the zoning permit and site plan approval required under the applicable
zoning regulations.
        Whenever a property owner conducts “land development” on Town property, he must
conform with the applicable zoning regulations. See § 240 from the 1990, 2006, 2007, and 2012
Regulations. The definition for land development, detailed above, has remained constant in the
various zoning regulations in effect for the entirety of Mr. Lee’s ownership of the Subject
Property.    That definition requires that “reconstruction” or “alteration” on land must be
preceded by a zoning permit; in the case of Mr. Lee’s commercial uses of his Property, he must
also apply for and obtain site plan approval.
        Mr. Lee is well aware of these zoning requirements, as he has submitted site plan and
zoning applications several times in the more than 20 years he has owned the Subject Property.
But his trial testimony revealed that he has repeatedly conducted improvements on his property
without first seeking the necessary zoning approvals. As the former Zoning Administrator
credibly explained at trial, Mr. Lee has a habit of “starting projects without a permit.” In listening
to his trial testimony, the undersigned became convinced that Mr. Lee has an ability to convince
himself that the land use regulations simply don’t apply to him.
        Because of his failure to detail his reconstruction and alterations to his parking area in a
site plan submitted to the Town, there is no clarity about the parking lot improvements that he
has completed. We do know, through his own testimony, that he took some of the gravel and


                                                 -16-
fill scraped from his parking lot and used it to construct his elevated display area on the front
yard. We also know, again from his own admissions, that he expanded his parking area and
added concrete bases and wiring for light poles for his parking area. But he has failed and refused
to provide the details on these parking lot improvements in a site plan application.
       By his Question 9, Respondent asks whether his driveway expansion was “implicitly
approved by the Town as part of the November 2, 2006 site plan review and approval?”
Appellant’s Statement of Questions, filed March 30, 2015, at 1. That site plan application and
the Planning Commission’s decision concerning it were admitted into evidence at trial as
Exhibit A, Bates Stamp pages 19–33. By this application, Mr. Lee sought authority to construct
and use two commercial warehouses on his property. Id. The Planning Commission approved
his site plan application, with conditions. Id.
       While the hand-drawn site sketch by Mr. Lee identifies the general area of the parking lot,
there is no reference to the parking lot improvements already made and no specifics provided of
the improved parking lot’s dimensions or the work performed. The Planning Commission
minutes do not reflect any explanation, nor even a reference made to the parking lot
improvements during Mr. Lee’s presentation, nor is there any reference to the improved parking
lot by Planning Commission members in the minutes or the resulting decision.
       During trial, Mr. Lee offered no explanation as to why this Court should conclude that the
Planning Commission in 2006 had “implicitly approved” his parking area improvements; he only
explained why he did the “improvements.” He offered no authority from the zoning regulations,
state statutes, or case law precedent that would support his legal claim of implicit approval, and
we choose not to create such legal authority from the scant facts presented. For this reason, we
conclude that we must answer Respondent’s Question 9 in the negative.

       5. Junk Yard Claim.
       As noted above, the DRB decided not to affirm the Zoning Administrator’s determination
that Mr. Lee was maintaining a junk yard on his property. The Town chose not to appeal this
adverse determination, thereby causing the DRB’s rejection of this claim to become final. 24




                                                  -17-
V.S.A. § 4472(d). We therefore conclude that this issue has not been preserved for our review in
this appeal and choose not to address it. V.R.E.C.P. 5(f).

       6. Storage and Use of More than Twenty Trailers.
       Mr. Lee has brought an ever increasing number of box trailers onto the Subject Property,
beginning when he first bought the Property over 20 years ago. We decline to enforce a claim
that trailers brought onto his property more than fifteen years ago may be prosecuted by the
Town through the 2013 NOV, given the statutory prohibition against a Vermont municipality
prosecuting a zoning violation “instituted [more than] 15 years from the date that the alleged
violation first occurred . . ..” 24 V.S.A. § 4454(a). Based upon this statutory directive, we will only
address the trailers brought to Respondent’s property after November 5, 1998 (i.e., 15 years prior
to the issuance of the 2013 NOV).
       The best evidence of the number of trailers Respondent had on his Property after that
date was the testimony and photo showing that in July, 2003, Respondent had up to nine box
trailers on his Property, all of which Respondent testified were being used for business storage
purposes. See Google Earth shots, admitted at trial as Ex. A, Bates Stamp pages 93–95. By 2012,
Respondent had a total of twenty-four box trailers located on his property and being used for
storage of business supplies. See Google Earth shot, admitted at trial as Ex. A, Bates Stamp pages
108. This demonstrates that between 2003 and 2012, Respondent moved 15 additional storage
trailers onto the Property.
       Respondent admits that he has never applied for or received a zoning permit authorizing
him to bring box trailers onto his property to use for storage. Rather, Respondent challenges the
notion that he needs a permit for this commercial activity and use.
       All the trailers on Respondent’s property are being used for storage of equipment, parts,
and other supplies used or sold in his commercial business. Respondent has secured many of the
trailers to the Subject Property with dirt along some sides and up towards the rear loading areas
on the trailers. Most, if not all, of the trailers are not road-worthy or capable of being moved. As
such, these storage trailers have become affixed to the land and are used solely for Respondent’s
business purposes.
       Respondent’s challenge to this item of the Town’s allegations of zoning violations is
premised upon whether the trailers on his property, as used, should be considered as


                                                 -18-
“structures.” This classification has import to our analysis because a zoning permit is required
under all regulations in effect during Mr. Lee’s ownership when any “structure” is located,
relocated or converted on a property for use. See § 130 of the 1990, 2006, 2007, and 2012
Regulations (defining “land development”). When land development occurs on property, a
zoning permit is required. Section 312 of the 2006, 2007, and 2012 Regulations; see also 1990
Regulations § 319.
       The credible evidence leads us to conclude that the box trailers brought onto the Subject
Property since 2003 are structures, as that term is defined in all applicable zoning regulations.
The manner in which Respondent has brought them onto the Property, secured them to the land,
and devoted them to commercial storage uses constitutes land development for which a zoning
permit is required. Because Respondent has chosen to not apply for or receive a permit for the
fifteen trailers that have been added to his Property since 2003, we conclude that he is in
violation of 2012 Regulations § 240.
       In addressing Respondent’s Question 10, we note that our conclusions here do not rely
upon the trailers that Respondent brought onto his property prior to 2003. Therefore, our legal
conclusion that these actions represent a zoning violation does not violate the 15-year
prohibition of 24 V.S.A. § 4454(a). The Zoning Administrator made valiant efforts over many
months and years to convince Respondent to bring his use of the storage trailers into compliance
by seeking a zoning permit and site plan approval. Ultimately, Respondent declined to follow the
Zoning Administrator’s recommendations. Respondent provided no credible factual basis for the
Town being equitably estopped from seeking compliance concerning the storage trailers brought
onto the Property since 2003. We therefore answer Respondent’s Question 10 in the negative.
       For the same reasons detailed in our analysis of Respondent’s claim that his parking lot
improvements were “implicitly approved” by the Planning Commission during its 2006 review of
his site plan application, we find no factual basis for concluding that the Planning Commission at
that time “implicitly approved” his placement and use of the storage trailers. First, we note that
in 2006, only two of the fifteen storage trailers that Respondent had added by 2013 were on the
Property. See Google Screen shot admitted as Ex. A, Bates Stamp pages 96–99. There was no
testimony offered that Respondent notified the Planning Commission in 2006 that he intended
to bring even more trailers onto his Property without zoning approval. For all these reasons, we


                                               -19-
conclude that there is no factual basis for concluding that Mr. Lee’s parking lot improvements
were “implicitly approved” by the Planning Commission in 2006.                             We therefore answer
Respondent’s Question 11 in the negative.
           As detailed above, the fifteen storage trailers that Respondent brought onto and used on
his Property since 2003 cannot be classified as lawful, pre-existing, non-conforming structures or
uses, as their placement and use on the Property was never done in conformance with the then-
existing zoning regulations. We therefore answer Respondent’s Question 12 in the negative as
well.

      b.) Zoning Violation #2: Failing to Obtain Necessary Zoning Permits
           The Town asserts, in the second section of its 2013 NOV, that the land development
activities specified in items 1–4 and 6, above, constitute “land development” for which a zoning
permit is required under 2012 Regulations § 312. As we have detailed above, all of the Town’s
allegations against Respondent (save for the junk yard allegation rejected by the DRB) fit the
definition for “land development” under all versions of the zoning regulations in effect during
Respondent’s ownership of the Subject Property. Since all versions of the zoning regulations
contained a provision that prohibited “land development” without a zoning permit,10 we
conclude that Respondent is required to apply for and obtain a zoning permit for all his fill
activities, the elevated display area, the fifteen additional storage trailers, and the improved
parking area, and comply with all conditions of any zoning permits that may issue. If Respondent
fails to obtain the applicable zoning permits and comply with any conditions, then the only other
manner in which he can cure his zoning violations is to remove the unpermitted land
developments from his property. For these reasons, we conclude that Respondent has violated
2012 Regulations § 312.

      c.) Zoning Violation #3: Failing to Obtain Necessary Site Plan Approval
           All applicable zoning regulations required site plan approval for commercial uses such as
Respondent’s in the HC District. See §§ 350 and 1005(B)(4) in the 1990 Regulations, the 2006
Regulations, the 2007 Regulations, and the 2012 Regulations. Section 1005(B)(4) authorizes the
use of HC District property for “farm implement and contractor’s equipment sales and service,”


10
     See § 312 of the 2006, 2007, and 2012 Regulations; see also 1990 Regulations § 319.


                                                        -20-
which we conclude best fits the activities and uses that Respondent has conducted on his
property. But such development and use in the HC District must receive conditional use approval.
Id. And when activities and uses are regarded as conditional uses, all such activities and uses
must also receive site plan approval, per § 350.
       The circumstances presented by Respondent and his activities on the Subject Property
likely provide a clear rationale for why the Town, through its zoning regulations, has required site
plan approval: without a full and complete site plan, and review by the Planning Commission,
there has been no clear explanation of what activities and uses are occurring on Respondent’s
property. More to the point of this remaining legal question, all applicable regulations require
that such uses first receive site plan approval. The fact that Respondent has failed and refused
to obtain site plan approval for the development and uses on his property over the up to fifteen
years prior to the 2013 NOV leads us to conclude that he has committed multiple violations of
2012 Regulation § 350.
       Respondent’s remaining Question, Question 13, asks whether “site plan [approval is]
required for pre-existing, non-conforming uses or structures?”          Appellant’s Statement of
Questions, filed March 30, 2015, at 2. We can provide a generic answer to this generic question:
we know of no requirement that a nonconforming use or structure obtain site plan approval. But
we continue our analysis here to provide some applicability to the facts presented at trial.
       To begin our analysis, we look to the applicable zoning regulations for a definition of
nonconforming structures and uses. All applicable regulations have an identical definition for the
terms: a nonconforming or non-complying use or structure is one that does not conform to all of
the existing zoning regulations, but did once “compl[y] with all applicable laws, ordinances, and
regulations prior to the enactment of these regulations . . ..” 2012 Regulations § 130; see also
§ 130 of the 1990 Regulations, the 2006 Regulations, and the 2007 Regulations.               Stated
differently, to be regarded as a nonconforming use or structure, that use or structure must have
at one time previously conformed with a prior version of the applicable regulations, or pre-dated
the enactment of zoning in that municipality. Conversely, if the use or structure was never in
compliance, it cannot be regarded as a lawful non-conformity.
       This analysis provides our response to Respondent’s final Question. There was no
evidence presented that Respondent’s box trailers or his use of them on the Subject Property


                                                -21-
was ever in compliance with the various zoning regulations in effect throughout his ownership of
the Subject Property. For this reason, we conclude that his box trailers, which are properly
defined as structures, and their use on the Subject Property, cannot be regarded as non-
conforming uses or structures. While we answer the generic interpretation of Respondent’s
Question 13 in the negative, we also note that as applied to his box trailers and uses of them,
they do not fit within the defined terms “non-complying uses” or “non-complying structures.”
         For all these reasons, we hereby AFFIRM the DRB’s decision to uphold all provisions of
the 2013 NOV, save for the allegation that Respondent was operating a junk yard on the Subject
Property. We therefore now turn to the remaining legal issues raised by the Town’s zoning
enforcement action against Mr. Lee.

II.      Zoning Enforcement Action (Docket No. 61-5-15 Vtec)
         By its zoning enforcement action, the Town seeks to enforce its 2013 NOV and to have
this Court impose injunctive relief and penalties in response to Mr. Lee’s zoning violations. Since
we have determined that the 2013 NOV must be upheld (as revised by the DRB), we now turn to
our analysis of the appropriate remedies.
         Many zoning violators resolve their disputes with the prosecuting town prior to a
scheduled trial. Even those that do not will often take remedial measures, at least when they
concede that some of the Town’s claims have merit. Respondent presented sincere explanations
for why his activities and uses did not constitute the zoning violations claimed by the Town.
Because of his belief, Respondent took little or no substantive remedial measures prior to trial.
For those reasons, and because of the overwhelming evidence that supports the Town’s claims,
we conclude that we must direct that Respondent take specific remedial measures, within
specific deadlines, and provide incentives for Respondent to complete this work and impose
penalties if he chooses not to complete all remedial work.

      1.) Injunctive Relief
         First and foremost, Respondent must regrade, seed and mulch all slopes on his Property
so that they do not violate the mandate of 2012 Regulations § 560: that fill and grading not cause
slopes “in excess of one [unit vertical] to two [units horizontal].” This work is especially needed
along the southern boundary of Respondent’s property, given that the land currently slopes



                                               -22-
severely towards his neighbor’s property. Because of the potential for damaging effects of
stormwater and erosion caused by these steep slopes, we direct that Respondent complete this
regrading work no later than Monday, January 16, 2017.
        Respondent must also prepare complete applications for conditional use and site plan
approvals and, if successful with those applications, zoning permits. Since Respondent has
submitted hand-drawn and unclear site plans in the past, we direct that he retain a Vermont-
licensed engineer to complete the necessary application and site plans, and continue to employ
that engineer to assist in his presentations to the Planning Commission and DRB. These
applications and the site plan must provide detailed measurements and locations for all the land
development activities determined by this Court. We direct that Respondent file with the Town
the detailed site plan and complete applications for conditional use and site plan approval, and
a zoning permit no later than Friday, February 17, 2017.
        We place the burden upon Respondent to convince the Planning Commission and DRB to
issue the needed conditional use and site plan approvals, as well as zoning permit or permits no
later than Monday, May 15, 2017. If Respondent has not received approvals and permits by that
deadline, then he must remove the elevated display area, the offending fifteen trailers and the
parking lot improvements from the Property no later than Friday, July 14, 2017.
        The Town has wisely advised that directing Respondent to remove the illegally-added fill
from his Property may cause more environmental harm. We therefore decline to direct such
removal. However, if Respondent does not complete the necessary slope grading work by the
above deadline, and does not secure the necessary approvals (or remove the fifteen trailers,
elevated display area, and parking lot improvements) by the above deadline, then we direct that
Respondent remove all fill that has been deposited on his property since November 5, 1998 (i.e.:
no more than fifteen years from the issuance of the 2013 NOV) no later than Friday, July 14,
2017.
        Lastly, we direct that Respondent bring no more trailers or fill on to his Property, nor
conduct any further land development or changes of the uses on his Property, without first
obtaining all necessary Town and State land use approvals and permits, and that he immediately
remove all equipment, parts, and other items from outside storage.




                                              -23-
   2.) Appropriate Penalties
       This Court is also authorized to impose penalties of up to $200.00, per day, for each zoning
violation. During and after trial, the Town advocated for the imposition of the maximum penalty
against Respondent, which the Town calculates at over $200,000.00. While we recognize that
imposing the maximum fine may be within our discretion, we believe the facts of these cases
warrant a significant, but lesser penalty. We believe that a maximum penalty should be reserved
for the most egregious zoning violation that causes the most risk or actual harm to the general
public. In re Huntington NOV Appeal and Town of Bradford v. Huntington, Nos. 204-8-06 Vtec
and 209-9-06 Vtec, slip op. at 8 (Vt. Envtl. Ct. Mar. 18, 2008) (Durkin, J.). While Respondent’s
disregard for the applicable zoning regulations is multi-layered and long-standing, we decline to
impose the maximum penalty.
       When considering the appropriate level of penalties, we look to the guidance provided by
our Supreme Court. In re Beliveau NOV, 2013 VT 41, 194 Vt. 1. Our goal in imposing the
appropriate penalty for the zoning violations here is “to balance [the] continuing violation[s]
against the cost of compliance and to consider other relevant factors, including those specified
in the Uniform Environmental Enforcement Act [10 V.S.A §§ 8004–8014].” Id. ¶ 23. In addition,
given that we have directed that Respondent comply with the above directives to cure his zoning
violations that have continued on the Property, we intend to provide step increases to the
imposed penalties, should Respondent fail and refuse to satisfy these directives.
       We look to the specific provisions of 10 V.S.A. § 8010(b) for guidance on the appropriate
level of fines and penalties:
       Subsection 1: while Respondent’s zoning violations are many and long lasting, we did not
receive credible evidence concerning actual or even threatened impact to the public health,
safety, welfare or environment.      Left unattended, we fear that the steep slopes along
Respondent’s southern boundary may result in erosion and stormwater runoff; that is why we’ve
directed that he re-grade, seed and mulch these areas immediately.
       Subsection 2: We received little evidence of mitigating factors that cause us to consider a
decrease in the fines that should be imposed. While the Town’s enforcement efforts extended
over many years, the time expended was largely in an effort to work with Respondent to compel
voluntary compliance.


                                               -24-
        Subsection 3: Respondent expressed sincere beliefs that his activities did not constitute
zoning violations. But he ignored multiple demands by two different zoning administrators, over
the course of several years. When those administrators responded to Mr. Lee’s requests for
explanation of the zoning regulations, after having conducted extensive research and
consultation with both the DRB and Planning Commission, Mr. Lee continued to rebuff their pleas
for compliance. Then, after he was served with the 2013 NOV, Mr. Lee took no further corrective
actions. He asked to be commended that he ceased bringing fill on his property without a permit,
once he was served with the 2013 NOV. While that decision was commendable, he also chose
to take no corrective measures between the time of being served with the 2013 NOV and through
the dates of trial.
        Subsection 4: Some evidence of another zoning violation by Respondent, on a different
Town property, was introduced at trial. While the current collection of zoning violations may
represent his first transgressions on this property, we regard his record of compliance as mixed.
        Subsection 6:11 We believe that the best deterrent effect of the penalty imposed here is
two-fold: we’ve imposed a substantial up-front penalty, due to Respondent’s repeated and long-
standing violations, but we’ve also given Respondent the opportunity to cut his total penalty
nearly in half, should he comply with the curative deadlines imposed above.
        Subsection 7: The Town provided credible testimony about the time expended by its
Zoning Administrator: over 150 hours of work in responding to Mr. Lee’s violations, with an
assistant’s help totaling 15 to 20 hours. With the Administrator’s time costing the Town about
$40.00 per hour and his Assistant’s help costing the Town $25.00 per hour, the Town provided
uncontested evidence of out-of-pocket staff expenses totaling at least $6,500.00. We received
no specific evidence of the Town’s legal fees and expenses, but given the length of trial, we have
no doubt that those expenses were considerable.
        Subsection 8: Perhaps the most aggravating factor has been the length of time that
Respondent has allowed these multiple zoning violations to continue. He continued to bring fill
onto his property even after two Town Zoning Administrators explained that he needed to first
apply for and receive the necessary permit. Even with their protestations, he continued to bring



        11
             10 V.S.A. §8010(b)(5) has been repealed.


                                                        -25-
more and more storage trailers onto his property. His violations have persisted for years. For all
these reasons, we impose the penalties detailed in the Conclusions section below.

                                                Conclusion
       For all the reasons detailed above, we hereby AFFIRM the DRB’s decision to uphold all
provisions of the 2013 NOV, save for the allegation that Respondent was operating a junk yard
on the Subject Property. We further impose the following penalties as a consequence of Mr.
Lee’s zoning violations:
       For the 901 days that ran from after the seven-day cure date from the date of the 2013
NOV (i.e.: Nov. 13, 2013) through the first day of trial (May 3, 2016), we impose a daily cumulative
fine for all of Respondent’s zoning violations of $15.00 per day, for a total fine to be immediately
paid to the Town in the sum of $13,515.00. Further, as an incentive for Respondent to comply
with the injunctive relief deadlines imposed above, and as a deterrent against ignoring these
injunctive mandates, we direct that Respondent pay to the Town an additional $2,500.00 penalty
on each of the following deadlines, if he has failed and refused to fully satisfy the injunctive
directives detailed above: Monday, January 16, 2017, Friday, February 17, 2017, Monday, May
15, 2017, and Friday, July 14, 2017.
       A Judgment Order accompanies this Merits Decision.            This completes the current
proceedings before this Court.


Electronically signed on November 17, 2016 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




                                                -26-